Willoughby, J.
The appellant brought this suit against the Indiana board of agriculture, the several persons comprising the membership of the said board, as named in the title of the action, and Leo K. Fesler, as auditor of Marion county, for the purpose of enjoining the execution of bonds, which it is alleged appellees were proposing to issue on behalf of the State of Indiana, and to enjoin'the auditor of Marion county from levying a tax to pay the interest and provide a sinking fund for the payment on the principle of any such bonds if issued.
The trial court made a special finding of facts and stated its conclusions of law to each of which appellant excepted and assigned as error, each of such conclusions of law. The special finding of facts was in substance as follows:
No. 1. That the plaintiff is a citizen of the United States and resides in Marion county, State of Indiana, and that he owns property situated in said county and state which is subject to taxation under the laws of the state, and that he is a taxpayer in said county and state; that he brings this action for and on his own behalf as such taxpayer and for and on behalf of all the other taxpayers of Marion county in said state.
No. 2. The defendant, Indiana board of agriculture, is an official board or body created by an act of the general assembly of said state approved March 3, 1921, and appearing in the Acts 1921 p. 166; that the defendants, Warren T. McCray, and J. H. Skinner, are ex-officio members of said board by virtue of their respective official positions as Governor of said state and dean of agriculture of Purdue University; and that the remaining defendants are members of said Indiana board of agriculture by virtue of having been duly nominated and appointed as such pursuant to the provisions of §2 in the aforesaid act; that the defendant, Leo K. Fesler, *313is the duly qualified and acting auditor of Marion county, charged with certain duties with respect to the preparation of tax duplicates and the assessment of taxes.
No. 3. The court further finds that heretofore in the month of February, 1851, the general assembly of the State of Indiana under the title of “An Act for the Encouragement of Agriculture” which said act was approved February 14, 1851, granted unto Joseph A. Wright, of Marion county and others, a charter as a body corporate under the name and style of the Indiana State Board of Agriculture, and provided in said special charter for annual meetings of said Indiana state board of agriculture, together with the presidents of county agricultural societies, or delegates therefrom, who should be for the time being ex officio officers of said state board of agriculture, ‘-for the purpose of deliberation and consultation as to the wants, prospects and conditions of the agricultural interests throughout the State,” and to make annual reports with respect thereto to the general assembly of the state, embracing the proceedings for each year, and an abstract of the proceedings of the several county agricultural societies, as well as a general view of the conditions of agriculture throughout the state, accompanied by such recommendations as they might deem .interesting and useful; and in said special charter it was further provided that said Indiana state board of agriculture should have the power to hold state fairs and have entire control of the same, should fix the amount of various premiums offered, and in such exhibitions might embrace every branch of science and art or such portions of them as they might deem expedient and proper, calculated to advance the interests of the people of the state. That at all times from and after February 14, 1851, until the month of March, 1921, said Indiana state board of *314agriculture continued to exist as a private corporation devoted to and engaged in the performance of the public duties and in carrying out the public purposes stated in its charter, looking to the encouragement of agriculture and its kindred pursuits and devoted its property and activities solely to such public uses, and did hold and conduct annual agricultural exhibitions known as state fairs at or near the city of Indianapolis, Marion county, State of Indiana, and from time to time has been supported by and received appropriations from the State of Indiana for the promotion, support and maintenance of said public uses and purposes; and on March 3, 1921, said Indiana state board of agriculture was a private corporation then engaged in the business of encouraging the science of agriculture and its kindred pursuits by the aforesaid means and according to the terms and conditions of its said charter.
No. 4. That on said March 3, 1921, said Indiana State Board of Agriculture, a private corporation organized as aforesaid, had acquired and was the owner of valuable real estate known as the Indiana State Fair Grounds, situated in Marion county, State of Indiana, containing 214 acres more or less, and a large amount of personal property and property rights, much of which was connected with and consisted of equipment for the business of conducting annual exhibitions known as state fairs; that said property then was and theretofore at all times since the acquisition thereof, had been used by said Indiana State Board of Agriculture in carrying out the objects and purposes stated and contained in its said charter, and that said property and all of the same then was and theretofore at all times had been devoted to public uses and purposes, although owned and operated by said private corporation. That on said March 3, 1921, said real estate was encumbered by a mortgage indebtedness of approximately $80,000 and was fur*315ther encumbered by large assessments for public improvements which remained unpaid, and that said Indiana State Board of Agriculture, by reason of its operations and by reason of said public uses, was further indebted in the amount of over $300,000, much of which was past due and which it had no ability to pay excepting by the sale and sacrifice of certain of said property, which would necessarily result in the impairment and partial destruction of the public use of said property.
No. 5. That after the passage and approval of the act of the legislature, approved March 3, 1921, contained in Chap. 77 of the Acts of 1921, (Acts 1921 p. 166) said Indiana State Board of Agriculture, pursuant to the terms and conditions of said act, proceeded by duly adopted resolutions of said board, and did authorize the conveyance to the State of Indiana of all of said real estate and personal property belonging to said Indiana State Board of Agriculture for the uses and purposes for which said property had been theretofore held and used, with the right in said State of Indiana to sell and dispose of the same and apply the proceeds derived therefrom to the uses and purposes for which said property had been held and used by the said Indiana state board of agriculture, subject to said mortgage on said real estate approximating $80,000, upon the condition that said deed of conveyance be delivered to the Governor of Indiana concurrent with the payment by said State of Indiana of all indebtedness of said board of agriculture and all charges upon said property excepting said mortgage indebtedness, subject to which said property should be taken. That, thereafter, pursuant to the authority so granted said Indiana State Board of Agriculture on May 31, 1921, executed and delivered to the Governor of said state a warranty deed of conveyance and bill of sale for said state fair grounds. Said deed contains the following recitals: “This conveyance is *316made, however, subject to a certain mortgage upon said real estate dated December 2, 1912, to Meyer-Kiser Bank, Trustee, which mortgage was duly recorded in the office of the recorder of Marion county, Indiana, on December 18, 1912, and appears in Mortgage Record 605, at page 142 in the said recorder’s office, which mortgage, by the acceptance of this deed, the grantee assumes and agrees to pay.
“The said real estate is also conveyed subject to any and all improvements assessments, which assessments the grantee also assumes and agrees to pay.
“For the same considerations herein mentioned, the said Indiana State Board of Agriculture also transfers and delivers to the State of Indiana all other property owned by said Indiana State Board of Agriculture, real, personal, or mixed and wherever situated.
“This conveyance of real estate and transfer of other property is made pursuant to an act of the General Assembly of the State of Indiana entitled: ‘An Act to establish a board of agriculture of the State of Indiana, defining its powers and duties, and authorizing and empowering the governor, on behalf of the State of Indiana, to take from the Indiana state board of agriculture title to the property belonging to it providing for revenues for said board, and declaring an emergency, and providing for the sale of bonds.’
“Approved by the governor on March 3, 1921, and particularly pursuant to section 5 of said act; and this conveyance of real estate and transfer of personal property is made upon the condition that the grantee named in this conveyance assumes the payment of all debts of every kind of Indiana State Board of Agriculture; and this conveyance of real estate and transfer of other property is made upon the further condition that the property, real and personal herein described, is to be held by the State in trust for the uses and purposes for which *317such property has been heretofore held and used by Indiana State Board of Agriculture. The State of Indiana, however, shall have the right to sell and dispose of the same whenever deemed wise but must apply the proceeds derived therefrom to the uses and purposes for which the said property has been held and used by the Indiana State Board of Agriculture.”
Said finding also states that the Governor of Indiana on the behalf of the State of Indiana received and accepted said conveyance and bill of sale and accepted said trust imposed thereby.
No. 6. The court further finds that at the time of the conveyance set out in finding No. 5, said Indiana State Board of Agriculture contemplated dissolution as a corporation, and that by said conveyance said Indiana State Board of Agriculture transferred and alienated all of its property and assets of every character and description whatsoever, and then and thereafter possessed no property or assets of any value, and after the execution and delivery of said conveyance did cause itself to be and was thereafter, on June 13, 1921, dissolved, and its affairs completely wound up and final certificate thereof filed in the office of the secretary of the State of Indiana under date of December 12, 1921. That by reason of said dissolution all of the unsecured'indebtedness of said Indiana State Board of Agriculture, aggregating more than $300,000 became, and in view of said proposed dissolution contemplated at the time of said transfer, was about to become an equitable lien and a charge upon.and against all of said property real and personal so conveyed and transferred to the State of Indiana as trustee, and that concurrently with the delivery of said deed and in view of the character of said indebtedness of said Indiana State Board of Agriculture as an equitable lien and charge against said property, the same was paid by the State of Indiana under and *318pursuant to and out of the appropriation made therefor by the general assembly in said act of March 3, 1921. That subsequent to the approval of said act of March 3, 1921, said Indiana State Board of Agriculture therein created, was duly selected and organized, and its membership then consisted and now consists of all of the defendants in the above entitled cause excepting the said Leo K. Fesler, auditor; and that after the delivery of said deed of conveyance, and transfer said Indiana board of agriculture, consisting of said defendants other than said Fesler, did take over as agents of the state the control and management of said real estate and personal property so conveyed to the state as trustee therefor and the State of Indiana ever since has held and now holds said property in trust for the uses and purposes for which said property has been .theretofore held and used by said grantor, the Indiana State Board of Agriculture, and with the intent on the part of said Indiana board of agriculture to enlarge the scope and field of its activities from time to time as it may deem to the advantage of agriculture and its kindred pursuits; that said State of Indiana and said Indiana board of agriculture have no interest in said property and hold said property for no purpose other than as trustees for said designated purposes and for the use of such of the people, citizens and taxpayers of the State ' of Indiana as are interested in the science of agriculture and its kindred pursuits, and desire to profit by such use of said property and the activities of said Indiana board of agriculture in connection therewith, including its exhibitions, state fairs, reports and other means employed by it in the promotion of said uses and purposes.
No. 7. The court further finds that in the taking of said property the state became pledged to carry on the activities and to continue the public uses and purposes for which said property had been used by the Indiana *319State Board of Agriculture and that the Indiana board of agriculture decided and undertook to extend the scope and usefulness of such activities, and that in order to properly equip the grounds and premises for conducting said business to the best advantage and best effectuate its public use and public purpose, said board decided that it had become necessary to improve and repair certain buildings and to erect new structures on said real estate; that thereupon and thereafter namely, on January 15, 1921, said Indiana board of agriculture with the consent of the Governor of the State of Indiana, adopted .resolutions providing for the borrowing of money in the sum of $1,000,000 and through its officers has taken and is taking steps and proceedings to borrow said money by the execution of and sale of an issue of mortgage bonds in the amount of $1,000,000 to be issued as serial bonds; $100,000 to mature ten years from the date thereof and $100,000 each year thereafter until paid, and to bear interest at the rate of five per cent, per annum; and proposed and do now propose that said issue of mortgage bonds shall be executed and delivered; and that the payment thereof shall be secured by a first mortgage on said real estate and personal property so conveyed to the State of Indiana as trustee and now being administered by said State of Indiana through said board of agriculture for the carrying out of said public uses and purposes; the said defendants, other than said Fesler, proposed and now propose that the proceeds of said bonds when sold be applied to pay the present outstanding mortgage, and said assessments for public improvements which are liens on said real estate, and to repay to the said State of Indiana the said amount of more than $300,000 paid by the state from, through and by said appropriation contained in said act of March 3, 1921, and which was paid by the state at the time of the conveyance and transfer of said *320property to the said State of Indiana; and further proposes from the proceeds of said bonds to improve and repair certain buildings and to erect new buildings on said real estate for said public uses and purposes hereinbefore set out; and said defendants other than said Fesler have received an offer for the purchase of said issue of bonds which they deem it proper to accept and are about to accept and are threatening to sell said issue in the aggregate amount of $1,000,000, with the consent of the defendant, Warren T. McCray, Governor of said state.
No. 8. The court further finds that it is not the plan or purpose of the defendants to issue bonds or contract indebtedness on behalf of the state as primary or direct obligations of the state, but it is their plan and purpose to cause such bonds to be issued by the state only in its capacity as trustee for said property in which capacity said trustee is charged with carrying out the activities necessary to the accomplishment of said public purpose and to use said property and all of the same and all of the proceeds of said bonds for the specific public uses and purposes for which said property has been heretofore held and used by said Indiana State Board of Agriculture; and that such bonds are to be secured by mortgage upon said property used for said purpose ; that said property to be secured by such mortgage is of the value of more than $2,000,000 and is good and sufficient security for the payment of said mortgage bonds.
No. 9. The court finds further that said defendant, Leo K. Fesler, auditor of Marion county, proposes and threatens that in case of the issue and sale of said proposed bonds aforesaid, that he will extend upon the tax duplicates for the year 1923 for the taxes payable in 1924, the said rate of one-fourth of one cent on *321each $100 upon all of the taxable property in Marion County as provided by said §10 of said act, and that he will compute and extend on the assessor’s valuation of property of said county, as equalized by the county board of review and the state board of tax commissioners, taxes upon the property of this plaintiff and all other taxpayers of Marion county so computed; and that he will, between the first Monday in July and the last day in December, 1923, make out a roll of taxes assessed in said Marion county against the property of plaintiff, and all of the taxpayers of Marion county, known as the tax .duplicate, and threatens therein to charge and extend as against plaintiff and all of the taxpayers of Marion county, such amounts of taxes so computed at the rate of one-fourth of one cent on each $100 of such taxable property; and threatens thereafter to transmit said tax duplicate to the treasurer of Marion county on or before December 31, 1923, in order that the treasurer may collect said taxes from defendant and all of the taxpayers in Marion county in the manner in which other taxes are collected according to law by said county treasurer.
Upon the foregoing facts the court states conclusions of law as follows:
First: The proposed issue of bonds is not to be the direct obligation of the state binding all of the property of the state but said bonds are to be issued by the state, through said board in the capacity of a trustee of an express trust, the payment thereof to be secured by a mortgage upon the trust property and by the collection of a special tax for said purpose provided by. §10 of the acts of 1921, (Acts 1921 p. 166) and which said tax is levied in support of a proper function of the state government which may be administered through a trustee or through such agent as the state may select.
*322Second: The State of Indiana in its sovereign capacity is the proper trustee of such express trust, and with the authority of the legislature may borrow money and execute bonds and a mortgage to secure the same for the support of such a trust devoted to the public use to the same extent as if the trustee were an individual or a private corporation.
Third: The property held by the state in the trust capacity is used for a public purpose and devoted to a public use, and the state may levy taxes for the support thereof.
Fourth: The trust estate of which the state is trustee in its sovereign capacity is used for a public purpose and is devoted to a public use, falling within one of the functions of the state government as defined by the Constitution of Indiana, and the state may levy taxes for the support thereof.
Fifth: The levy of taxes made under such §10 of the Act of March 3,1921, which the auditor proposes carrying on to-the tax duplicates is pledged by the state to meet and provide for the payment of the bonds and it is mandatory upon and the imperative duty of the auditor of Marion county to carry and extend the same into the tax duplicate for 1923, and for succeeding years until - the entire amount of such bonds and interest thereon is paid, and to make said tax a charge upon the property of plaintiff and every taxpayer of Marion county at the rate provided by law, and as assessed for the purposes of taxation.
Sixth: The proposed issue of bonds and levy of taxes are valid and do not violate any provision of the Constitution of Indiana.
Seventh: The plaintiff is not entitled to the injunction prayed for either on his own behalf or in his representative capacity for other taxpayers of Marion county.
*323Eighth: Defendants are entitled to recover their costs.
The sole question presented by this appeal is the constitutionality of chap. 77, acts 1921, Acts 1921 p. 166.
It is the contention of the appellant that the provisions of the act of March 3, 1921, Acts 1921 p. 166, creating a new board of agriculture, and whereby it is sought in §5 to authorize and empower the Governor, on behalf of the State of Indiana, to take from the Indiana State Board of Agriculture, a deed of conveyance to and in the name of the State of Indiana for the real estate and property belonging to said board, subject to any valid outstanding mortgage, or other liens, or other obligations of said Indiana State Board of Agriculture, and on condition that the State of Indiana, as grantee named in such conveyance, assume the payment of all such mortgage and other liens and obligations, and the taking of such deed by the state on said terms and conditions; and that the provisions of the act, (Acts 1921 p. 166) §9, whereby it is sought to authorize an issue of bonds, secured by mortgage on said property so conveyed, to an amount not exceeding $1,000,000, for the purpose of securing funds with which to pay and liquidate all debts and obligations of any and •every kind outstanding against the said Indiana State Board of Agriculture at the time of such deed of conveyance, and the action proposed to be taken thereunder by the issue and sale of such securities for the purpose aforesaid, and that the proposed tax levy, as provided by §10 of said act, Acts 1921 p. 166, in order to create a fund with which to meet and pay such bond obligations are each and all in violation of the provisions of the Constitution of the State of Indiana, and unauthorized by law and void, in the respects and for the reasons following: It is sought thereby to create an indebtedness of the State of Indiana, in violation of the *324provisions of §5 of Art. 10 of the Constitution of the state, which is as follows:
5. “No law shall authorize any debt to be contracted on behalf of the state, except in the following cases: To meet casual deficits in the revenue; to pay the interest on the state debt; to repel invasion; suppress insurrection, or, if hostilities be threatened, provide for the public defense.”
This provision of the Constitution prohibited the legislature from passing any law authorizing any debt to be incurred or made by the state or on behalf of the state except as therein provided. It cannot be contended that the debt sought to be authorized by this act would come within any of the exceptions contained in such section of the Constitution.
By the provisions of the act of March 3, 1921, and action thereunder, it is sought to have the state assume and agree to pay, and to pay and liquidate the indebtedness and obligations of the Indiana State Board of Agriculture in violation of the provisions of Art. 10, §6, of the Constitution of the state, which provides “nor shall the general assembly ever, on behalf of the state, assume the debts * * * of any corporation whatever.”
The Indiana state board of agriculture, the property of which was authorized, by the act of March 3, 1921, to be conveyed to the State of Indiana, and the indebtedness of which it was provided, by the provisions of said act, should be assumed and paid by the state, was held to be a private corporation, the property of which was held in the right of private ownership, and that the corporation could not be abolished by a statute of the state, enacted for that purpose. Downing v. Indiana State Board, etc. (1891), 129 Ind. 443, 28 N. E. 128, 28 N. E. 614, 12 L. R. A. 664.
The appellees contend that while the State of Indi*325ana, by the conveyance provided for in said statute, took a fee' simple title to the real estate belonging to the Indiana State Board of Agriculture and a good legal titl'e to all other property and property rights of whatsoever kind and wherever situated belonging to said board at the time of such transfer it only took it in trust for the uses as provided in the act.
They further contend that “the trust created by this statute is express and clear, although the term ‘trust’ is not used.” They then refer to what they term an apt provision in the deed as follows:
“This conveyance of real estate and transfer of other property is made upon the further condition that the property real and personal, herein described, is to be held by the State in trust for the uses and purposes for which such property has heretofore been held and used by the Indiana State Board of Agriculture.”
The argument is not convincing. The power to convey is found in the statute and cannot be limited or extended by any provision in the conveyance.
The statute however, contains the following provision : “Provided, however, that such conveyance and transfer of property shall be made and accepted subject to any valid outstanding mortgage or other liens or other obligations of said Indiana State Board of Agriculture, and on condition that the said grantee named in such conveyance assume the payment thereof, and that such property is to be held by the state for the uses and purposes for which such property has been heretofore held and used by the Indiana State Board of Agriculture, the state reserving the right, however, to sell and dispose of the samé and apply the proceeds derived therefrom to the purpose for which such property has been held and used by said Indiana State Board of Agriculture.” Acts 1921 p. 166, §5.
The statute does not purport to create a trust. It *326provides for the conveyance upon two conditions: First, that the state shall assume the payment of any valid outstanding mortgage or other liens or other obligations of said Indiana State Board of Agriculture and, second, that such property is to be held by the state for the uses and purposes for which such property has been heretofore held and used by the Indiana State Board of Agriculture. The second condition was probably a condition necessary to be attached to such conveyance by the charter of the Indiana State Board of Agriculture.
In Downing v. Indiana State Board, etc., supra, the court says in speaking of the board: “The trustees so elected have no financial interest in the property of the corporation, that is to say, they are not the owners of the property of the corporation in such a sense as that they can sell it and appropriate the proceeds to their own use any more than could the trustees of the State university sell and convert the-proceeds of the property to their own use; they are simply trustees to manage and control it. The institution, the corporation, exists for the benefit of the people of the State, and the law would not allow its purpose to fail by a failure of those charged with the duty of electing the successor, but neither the State, by its General Assembly, nor the trustees of the corporation, have any right to appropriate the property of the corporation to the use of the State or the individual members of the board.” ’
When the Indiana State Board of Agriculture made the conveyance, as set forth in the finding of facts, if it was valid to convey anything, it conveyed the fee simple title to the property therein described to the State of Indiana and the' Indiana board of agriculture, attempted to be created by the act was a governmental agency providing for the management and control of said property and their management and control of the property was the management and control of it by the state.
*327The provisions or conditions contained in §5 of the act, Acts 1921 p. 166, required the State of Indiana to assume the indebtedness of the said Indiana State Board of Agriculture and §9 of the act, swpra, provided for the creation of a debt which would be a debt of the State of Indiana by issuing the bonds therein mentioned.
The language in the act of March 3, 1921, Acts 1921 p. 166, is plain and leaves no room for construction. It is not within the province of the court to add to or take from the language used by the general assembly when the language so used was clear and unambiguous. This principle is declared by Sutherland in his works on statutory constructions.
“The legislature must be understood to mean what it has plainly expressed, and this excludes construction. The legislative intent being plainly expressed, so that the act read by itself, or in connection with other statutes pertaining to the same subject, is clear, certain and unambiguous, the courts have only the simple and obvious duty to enforce the law according to its terms.” 2 Lewis, Sutherland Statutory Constructions §366, p. 701. Case v. Wildridge (1853), 4 Ind. 51; Stout v. Board, etc. (1886), 107 Ind. 343, 8 N. E. 222; United States v. Goldenberg (1897), 168 U. S. 95, 18 Sup. Ct. 3, 42 L. Ed. 394.
Section 10 of the act provides that: “In order to create a fund with which to pay premiums and to meet the interest obligations or any outstanding bonds or other evidences of the indebtedness issued or assumed by said board as well as to provide a contingent sinking fund for the payment of any such obligations, there is hereby levied an annual tax of one-fourth of one cent on each one hundred dollars upon all the taxable property in the State of Indiana, beginning with the year 1923 to be payable in 1924, and extending annually thereafter until said bond obligations shalh have been *328liquidated, or other provision shall have been made therefor, as hereinafter defined."
The purpose for which the tax is to be levied and used is certain and definite. But the obligations to be so met and paid are unlawful, and a tax to pay them is unauthorized and void. The conclusion is that §§5, 9 and 10 of this act (Acts 1921 p. 166) are unconstitutional and void.
It is further contended that these sections being unconstitutional they make the whole act unconstitutional.
In 1 Lewis, Sutherland Statutory Constructions (2d ed.) §296, it is said“Where a part only of a statute is unconstitutional, and therefore void, the remainder may still have effect under certain conditions. The court is not warranted in declaring the whole statute void unless all the provisions are connected in subject-matter, depend on each other, were designed to operate for the same purpose, or are otherwise so dependent in meaning that it cannot be presumed that the legislature would have passed one without the other. The constitutional and unconstitutional provisions may even be expressed in the same section, or even in the same sentence, and yet be perfectly distinct and separable so that the first may stand though the last fall. The point or test is not whether they are contained in the same section, for the distribution into sections is purely artificial, but whether they are essentially and inseparably con-, nected in substance.”
On the other hand it is equally well settled that “where a part of a statute is unconstitutional, if such part is so connected with the other part that they mutually depend upon each other as conditions, considerations, or compensations for each other, so as to warrant the belief that the legislature intended them as a whole, and if they could not be carried into effect the legislature would not have passed the residue independ*329ently of that which is void, then the whole act must fall.” Caldwell v. State, ex rel. (1918), 187 Ind. 617, 119 N. E. 999; State v. Blend (1890), 121 Ind. 514, 23 N. E. 511, 16 Am. St. 411; State, ex rel. v. Fox (1902), 158 Ind. 126, 63 N. E. 19, 56 L. R. A. 893.
Eliminating §§5, 9 and 10, supra, the remaining sections are meaningless. The whole act is therefore void.
Judgment reversed with instructions to the trial court to restate the conclusions of law in conformity with this opinion and enter judgment accordingly.
Townsend, J., concurs.
Travis, J., concurs in reversing the case.
Myers, J., dissents as to all except as to the holding covering §10, with opinion.
Ewbank, J., dissents with opinion.
Per Curiam.
The mandate heretofore ordered is modified to read as follows:
It is therefore, on the several opinions filed, ordered. Myers, C. J., and Travis, J., concurring with Willoughby and Townsend, JJ.:
(1) That the judgment below be reversed with instructions' to the trial court to restate its conclusions of law, in that plaintiff (appellant) is entitled to an injunction forbidding defendants (appellees) (a) from levying the taxes in question as well as forbidding the issue of bonds and the execution of the mortgage in anywise, either primarily or secondarily, as the individual debt or obligation of the state; (b) that §10, Acts 1921 p. 166, be declared unconstitutional and void; (c) Travis, J., concurring with Willoughby and Townsend, JJ., that the statute in question does not authorize the issue of bonds or the execution of a mortgage.
(2) Travis, J., concurring with Townsend and Willoughby, JJ.-, that all of §9 of the act, supra, preceding the proviso therein, and the following portions of the proviso, namely, to wit: “or the pay*330ment of which may have been assumed by the Indiana board of agriculture as hereinbefore provided for (,) which appropriation is contingent upon the need of funds for said purpose before the bonds or other obligations herein authorized to be issued as aforesaid shall have been so issued. * * * . and upon the sale of said bonds or other obligations a sufficient amount of the funds derived therefrom shall immediately be paid into the state treasury for the purpose of reimbursing the treasury for all moneys thus advanced for such payments or the liquidation of said obligations,” are unconstitutional and void and should be stricken down.
It is further ordered, Myers, C. J., Ewbank and Travis, JJ., concurring:
(3) That the conclusions of law be further restated; (a) that with the clause “and on condition that the said grantee named in such conveyance assume the payment thereof” found in §5 stricken out as invalid and void; (b) that with §10, supra, and the clause herein noted as part of §5, and the clauses and parts of §9 in this mandate specifically mentioned, eliminated, the remaining sections and portions of §§5 and 9 of Chapter 77 of an act of the legislature approved March 3, 1921, Acts 1921 p. 166, are constitutional and valid.
So ordered.
Myers, C. J., Ewbank and Travis, JJ., concurring.
Willoughby and Townsend, JJ., dissenting.